Per Curiam.
[¶1] Joshua John Gomez appealed from a district court's second amended judgment revoking his probation and resentencing. Gomez argues the district court abused its discretion in revoking his probation because his probation violations were for drug usage, not sexual activity. The court did not abuse its discretion in revoking Gomez's probation based on finding Gomez used drugs in violation of his probation terms. See State v. Causer , 2004 ND 75, ¶ 37, 678 N.W.2d 552 (holding court did not abuse its discretion in revoking probation based on defendant's possession of alcohol in violation of his probation terms). We summarily affirm under N.D.R.App.P. 35.1(a)(4).
[¶2] Gerald W. Vande Walle, C.J.
Jerod E. Tufte
Daniel J. Crothers
Lisa Fair McEvers
Jon J. Jensen